Citation Nr: 9934959	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98 - 17 986A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a rating in excess of  30 percent for post-
traumatic stress disorder.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability as secondary to service-connected bilateral pes 
planus.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic low back 
pathology as secondary to service-connected bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 1998 and 
March 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The March 1998 
decision found that new and material evidence had not been 
submitted to reopen claims of service connection for a 
bilateral knee disability or for chronic back pathology on a 
direct basis or as secondary to service-connected bilateral 
pes planus, and the veteran appealed.  The rating decision of 
March 1999 granted service connection for post-traumatic 
stress disorder (PTSD), effective May 30, 1997, evaluated as 
30 percent disabling.  The veteran appealed that initial 
rating, seeking a higher evaluation for that disability. 

In September 1998, the appellant submitted a Statement in 
Support of Claim (VA Form 21-4138) in which he clarified the 
orthopedic issues on appeal to include only service 
connection for a bilateral knee disability and a chronic low 
back disability as secondary to service-connected bilateral 
pes planus, withdrawing the appeal for direct service 
connection for those disabilities.  

In a Statement in Support of Claim received at the RO in 
March 1999, the veteran stated, in pertinent part, that 
injuries sustained during military service had rendered him 
permanently and totally disabled.  The RO failed to provide 
VA Form 21-8940 to the veteran for completion and submission, 
and that claim has remained pending and unadjudicated since 
the date of receipt of that informal claim.  That issue is 
referred to the RO for further appropriate action. 

The issue of entitlement to a rating in excess of  30 percent 
for post-traumatic stress disorder (PTSD) is addressed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.  Service connection is in effect for bilateral pes planus, 
currently evaluated as  50 percent disabling.

2.  A Board decision of July 1977 denied service connection 
for a bilateral knee disability and for chronic back 
pathology as secondary to service-connected bilateral pes 
planus; that decision constituted a final appellate 
determination with respect to those issues.  

3.  In February 1998, the veteran undertook to reopen his 
claims for service connection for a bilateral knee disability 
and for chronic back pathology as secondary to service-
connected bilateral pes planus by submitting additional 
evidence; he subsequently withdrew the claims for direct 
service connection for those disabilities.  

4.  The additional evidence submitted since the final Board 
decision of July 1977 denying service connection for a 
bilateral knee disability and for chronic back pathology as 
secondary to service-connected bilateral pes planus includes 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The claims for service connection for a bilateral knee 
disability and for chronic back pathology as secondary to 
service-connected bilateral pes planus are plausible because 
such disabilities have been diagnosed, and competent medical 
evidence has been presented which links or relates those 
disabilities to the veteran's service-connected bilateral pes 
planus.  

6.  The veteran's service-connected bilateral pes planus 
caused his bilateral knee disabilities, diagnosed as chronic 
bilateral knee strain with a genu valgus deformity and 
osteoarthritis, and his chronic low back pathology, diagnosed 
as mild degenerative disc disease, facet degenerative changes 
with mild bilateral foraminal stenosis and a small annular 
tear at the L5-S1 level, and facet degenerative changes at 
L4-5. 


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claims for service connection for a bilateral knee disability 
and for chronic low back pathology as secondary to service-
connected bilateral pes planus are reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1999),  38 C.F.R. § 3.156(a) 
(1999).

2.  The claims for service connection for a bilateral knee 
disability and for chronic back pathology as secondary to 
service-connected bilateral pes planus are well grounded 
because such disabilities have been diagnosed and competent 
medical evidence has been presented which links or relates 
those disabilities to the veteran's service-connected 
bilateral pes planus. 38 U.S.C.A. § 1110, 5107(a) (West 
1991);  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).

3.  The veteran's bilateral knee disability, diagnosed as 
chronic bilateral knee strain with a genu valgus deformity 
and osteoarthritis, and his chronic low back pathology, 
diagnosed as mild degenerative disc disease, facet 
degenerative changes with mild bilateral foraminal stenosis 
and a small annular tear at the L5-S1 level, and facet 
degenerative changes at L4-5, are proximately due to and the 
result of his service-connected bilateral pes planus.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 C.F.R. 
§ 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that a Board decision of July 1977 denied 
entitlement to service connection for a bilateral knee 
disability and for a back disability, claimed as secondary to 
service-connected bilateral pes planus.  That action 
constituted a final appellate determination with respect to 
those issues. 

In February 1998, the veteran undertook to reopen his claims 
for service connection for a bilateral knee disability and 
for chronic back pathology on a direct basis and as secondary 
to service-connected bilateral pes planus by submitting 
additional evidence.  A rating decision of March 1998 
determined that the additional evidence submitted since the 
Board's final appellate decision of July 1977 was not both 
new and material to the issue of service connection for a 
bilateral knee disability and for chronic back pathology on a 
direct basis and as secondary to service-connected bilateral 
pes planus, giving rise to this appeal.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for a bilateral knee 
disability and for chronic back pathology as secondary to 
service-connected bilateral pes planus because it did not 
take into account or properly weigh the medical and other 
evidence of record.  It is contended that he has submitted 
new and material evidence to reopen his claim for service 
connection for a right knee disability, including statements 
from orthopedic specialists and podiatrists who specifically 
attribute, or otherwise link or relate his current bilateral 
knee disabilities and low back pathology to his bilateral pes 
planus. 

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  In this 
case, the last final disallowance of the veteran's claim for 
service connection for a bilateral knee disability and for 
chronic low back pathology as secondary to service-connected 
bilateral pes planus is Board's final appellate decision of 
July 1977.  Governing law and regulations provide that the 
claim will be reopened if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108;  38 C.F.R. § 3.156(a) (1999).  
Thus, the evidence received since the Board's decision of 
July 1977 must be analyzed to determine whether it is 
sufficiently new and material to warrant reopening of the 
claim for service connection for a bilateral knee disability 
and for chronic low back pathology as secondary to service-
connected bilateral pes planus.

The evidence previously of record consists of the veteran's 
complete service medical records, including his service 
entrance and service separation examinations; 
his original claim for VA disability compensation benefits, 
received in July 1969; VA outpatient treatment records dated 
from July to September 1969; reports of VA examinations 
conducted in September 1969, in October 1970, in August 1971, 
and in August 1972; transcripts of personal hearings held at 
the RO in April 1972 and in December 1976; a Board decision 
dated in February 1973; a report of VA examination conducted 
in February 1976; a May 1976 treatment record from Cleveland 
Foot Clinic, Ohio College of Podiatric Medicine; and a report 
of VA examination conducted in March 1977.  

That evidence shows, in pertinent part, that the veteran was 
seen during service on one occasion in April 1969 for 
complaints of pain in the feet and right knee.  Examination 
disclosed a moderate bilateral pes planus and a chronic right 
knee strain.  Postservice VA general medical examinations 
revealed that the veteran had flattening of the longitudinal 
arches of the feet, bilaterally, in September 1969; bilateral 
symptomatic second degree pes planus with weakness and right 
knee pain in October 1970; and depression of the longitudinal 
arches, mild ankle valgus, tenderness of the tarsonavicular 
to pressure, pain on walking, and a diagnosis of symptomatic 
bilateral pes planus in August 1972.  The issue of a causal 
relationship between a right knee disability and pes planus 
was not addressed at the personal hearing held at the RO in 
April 1972.  

A February 1973 Board decision affirmed RO rating decisions 
which denied claims for direct service connection for a right 
knee disability and a rating in excess of 10 percent for 
bilateral pes planus. 

In August 1975, the veteran reopened his claim for a rating 
in excess of 10 percent for bilateral pes planus, and claimed 
service connection for bilateral knee disabilities.  A report 
of VA general medical in February 1976 cited complaints of 
bilateral leg and right knee pain, and findings of depression 
and bulging of the medial arches, bilaterally; eversion of 
both ankles to five degrees, with ankle valgus; tenderness to 
pressure over the tarsonavicular joints; and a normal gait.  
The diagnosis was bilateral pes planus, symptomatic.  

A May 1976 treatment record from Cleveland Foot Clinic, Ohio 
College of Podiatric Medicine, noted X-ray evidence of 
pronation changes and a dorsal exostosis at the left first 
metacarpal head.  Examination revealed excessive pronation in 
the veteran's gait, gastrocnemius shortening, crepitation at 
the knee joints, bilaterally; and low back pain possibly due 
to "jamming" of the joints caused by the excessive 
pronation.  Orthotics were prescribed for control of 
excessive pronation in gait.  

At his personal hearing in December 1976, the veteran 
testified, in pertinent part, that his service-connected 
bilateral pes planus had increased in severity and that he 
had been informed by his physicians that such was the cause 
of his bilateral knee disabilities and his low back 
disability.  A transcript of the testimony is of record.  

A report of VA examination, conducted in March 1977, cited 
complaints of pain in the lower back and both knees since 
1969, and pain in both feet, not responsive to arch supports.  
Examination revealed tenderness to percussion over the lumbar 
spine, pain in both knees on motion, and second degree pes 
planus.  X-ray revealed a spins bifida occulta at S1, but no 
other abnormalities of the lumbar spine or knees.  The 
examiner commented that there was no connection between flat 
feet and [the] back and knee conditions.  

The above represents the record at the time of the Board 
decision of July 1977 denying service connection for a 
bilateral knee disability and for chronic low back pathology 
as secondary to service-connected bilateral pes planus.  

The evidence added to the record since the Board decision of 
July 1977 denying service connection for a bilateral knee 
disability and for chronic low back pathology as secondary to 
service-connected bilateral pes planus includes duplicate 
copies of service medical records dated in April 1969; 
letters from H. Royer Collins, MD, dated in June 1977 and in 
September 1977; an October 1977 letter from Russell P. Rizzo, 
MD; reports of VA examinations conducted in August 1977, in 
October 1977, in November 1982, and in March 1994; an October 
1982 letter from Kenneth W. Chapman, MD; VA outpatient 
records dated from May 1983 to August 1998; a report from 
Ohio Physical Therapy and Sports Medicine, Inc., dated in 
September 1994; letters from Barry Levin, MD, dated in May 
1993 and December 1994; a report of magnetic resonance 
imaging (MRI) from Woodland Diagnostic Open MR Center, dated 
in February 1997; an MRI report, discharge summary, operative 
report, and treatment records from Meridia Hillcrest 
Hospital, dated in February and March 1998; a June 1998 
letter from Robert D. Zaas, MD; letters from John Wood, MD, 
dated in July 1998, August 1998, June 1999, and August 1999; 
letters from Jerome B. Yokiel, MD, dated in September 1997, 
August 1998 and November 1998; private treatment records from 
Kaiser-Permanente Medical Center, dated from August 1997 to 
October 1998; letters dated in July 1997 and June 1998 from 
Robert D. Zaas, MD; and reports of VA orthopedic and 
podiatric examination, conducted in December 1998; and VA 
outpatient treatment records dated in July 1999.  

In addition, the veteran submitted duplicates of copies of 
the evidence previously reviewed and considered at the time 
of the July 1977 Board decisions, and hundreds of pages of 
multiple copies of documents submitted subsequent to July 
1977.  The Board must now determine whether the additional 
evidence submitted is both new and material to the issues of 
service connection for a bilateral knee disability and for 
chronic low back pathology as secondary to service-connected 
bilateral pes planus

II.  Analysis

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), all 
of the evidence submitted since the last final disallowance 
of the claim must be analyzed to determine whether it is 
sufficiently new and material to warrant reopening of the 
claim.  In its recent decision in  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Court expressly rejected 
the standard for determining whether new and material 
evidence had been submitted, as set forth in  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and held that the 
regulatory standard set forth in  38 C.F.R. § 3.156(a) (1998) 
was the only correct standard. 

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed. The Board notes that the RO has applied the 
appropriate standard under  38 C.F.R. § 3.156(a) (1999) in 
considering the veteran's claims to reopen. 

The additional evidence submitted to reopen the veteran's 
claims for service connection for a bilateral knee disability 
and for chronic low back pathology as secondary to service-
connected bilateral pes planus is listed in the foregoing 
Evidence section.  That evidence includes letters from H. 
Royer Collins, MD, a private orthopedist from Hillcrest 
Orthopedic Associates, Inc., dated in June 1977 and in 
September 1977.  The December 1977 letter shows that the 
veteran has bilateral pes planus with genu valgum, and 
provides a diagnosis of painful legs secondary to pes planus 
and genu valgum.  

An October 1977 letter from Russell P. Rizzo, MD, states that 
the veteran has pes planus with some pronation, tight 
Achilles tendons with limitation of motion on dorsiflexion of 
the foot and ankle to 90 degrees, pain in the gastrocnemius 
muscle group, and a genu valgus deformity in both knees.  The 
clinical impressions were bilateral pes planus and pronation, 
symptomatic; genu valgus and mild chondromalacia of the 
patellae, bilateral.  

A report of VA podiatric examination, conducted in August 
1977, disclosed severe bilateral pes planus on weight 
bearing, with pronation of the forefoot, lateral curvature of 
the heel cord, and limitation of foot and ankle motion, 
bilaterally.  A report of VA orthopedic examination, 
conducted in October 1977, noted that the veteran limped when 
he walked.  Examination revealed a third degree pes planus, 
bilaterally, with tenderness to palpation of the feet, 
painful motion of the feet, ineffective arch supports, and 
calf tenderness due to stretching of the calf muscles, 
bilaterally.  A rating decision of December 1977 increased 
the evaluation for the veteran's service-connected pes planus 
from 10 percent to 30 percent disabling.

An October1982 letter from Kenneth W. Chapman, MD, a private 
orthopedist, states that examination of the veteran revealed 
bilateral pes planus with pronounced marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the Achilles 
tendon on manipulation, bilaterally, without improvement by 
orthopedic shoes or appliances.  

A report of VA orthopedic examination, conducted in November 
1982, cited the veteran's complaints of worsening foot pain, 
particularly along the heel cords at their insertion at the 
posterior heel.  The veteran indicated that his physicians 
advised him that his feet caused his leg trouble; that 
recommended arch supports were ineffective; and that he used 
pain medication and biofeedback to manage pain.  Examination 
revealed severe pes planus, with tenderness along the 
Achilles tendon, bilaterally.  The veteran stood 5' 10" in 
height, weighed 190 pounds, and walked with a mild swaying 
gait.  The diagnosis was bilateral pes planus, symptomatic, 
chronic for leg strain.

A February 1993 letter from Emmanuel Nack, MD, addresses 
swimming as therapy for back pain.

A report of VA orthopedic examination, conducted in March 
1994, cited the veteran's complaints of pain in both feet, 
and on prolonged walking or standing.  Examination disclosed 
that the veteran stood 5'10" tall, weighed 347 pounds, wore 
arch supports, and had a pes planus deformity but a normal 
gait.  The arches were flattened out; tenderness was elicited 
at the medial aspect of the arch area, bilaterally; the 
veteran was unable to squat or to rise on heels and toes 
secondary to pain in his feet; and there was X-ray evidence 
of mild degenerative changes in both feet. 

A report from Ohio Physical Therapy and Sports Medicine, 
Inc., dated in September 1994, shows a diagnosis of chronic 
back pain.  That letter also addresses patellofemoral 
syndrome, noting that the usual onset is due to overuse and 
improper knee mechanics. 

Also of record are letters from Barry Levin, MD, dated in May 
1993 and December 1994.  The December 1994 letter states, in 
pertinent part, that the veteran has acquired flat feet with 
an obvious pronation deformity; that he has tenderness 
throughout his feet, as well as crepitation of the knees and 
low back pain; and that one could say with medical certainty 
that the veteran's acquired flat feet is the cause of the 
secondary problems, i.e., the pain in his knees and the 
changes in his knees and his lower back.  

A February 1997 report of magnetic resonance imaging (MRI) of 
the lumbar spine from Woodland Diagnostic Open MR Center 
disclosed mild degenerative disc disease, facet degenerative 
changes with mild bilateral foraminal stenosis and a small 
annular tear at the L5-S1 level, and facet degenerative 
changes at L4-5.  

An MRI report, discharge summary, operative report, and 
treatment records from Meridia Hillcrest Hospital, dated in 
February and March 1998 show that the veteran underwent right 
knee surgery to repair a tear of the posterior horn of the 
medial meniscus, superimposed over intersubstance 
degeneration.  Preoperative X-rays revealed osteoarthritic 
changes of the right knee.

A July 1997 letter from Robert D. Zaas, MD, reported X-ray 
and MRI findings of facet arthrosis and disc degeneration at 
L5-S1 and facet degeneration at L4-5.  He cited the veteran's 
history of an on-the-job injury in August 1994, while noting 
that his work injury claim was not allowed for any spinal 
condition other than a dorsal contusion.  Another letter from 
Dr. Zaas, dated in June 1998, shows that he saw the veteran 
for right knee complaints after slamming a car door on his 
right knee approximately two months after his right medial 
meniscus repair. 

Also of record are letters from John Wood, MD, dated in July 
1998, August 1998, June 1999, and August 1999.  In his July 
1998 letter, Dr. Wood notes findings of bilateral pes planus, 
with valgus of the right knee, tenderness along the facets as 
well as along the anterior half of the medial joint line, 
patellofemoral grind, absent J-sign, and a popliteal angle of 
135 degrees.  The diagnosis was pseudo instability due to 
patellofemoral pathology, and he stated that the genus valgum 
and the bilateral pes planus heavily contributed to that 
condition.  In his August 1998 letter, Dr. Wood stated that 
the veteran experienced patellofemoral pain stemming from 
tightened hamstrings and pes planus, and that it was 
essential that he wear arch supports to correct the 
underlying alignment issues which contributed to his 
patellofemoral pain.  In his letters of June and August 1999, 
Dr. Wood states that he had been treating the veteran for 
some time; that the veteran's pes planus and foot pronation 
were a large contributory factor in his patellofemoral pain; 
that he would continue to benefit from foot orthotics as an 
ancillary aid in the treatment of patellofemoral pain; and 
that the alignment of the veteran's feet played a role in the 
pain along the entire kinetic chain, including the knees and 
the lower back. 

The additional evidence submitted includes letters from 
Jerome B. Yokiel, MD, of Meridia Hillcrest Hospital, dated in 
September 1997, August 1998 and November 1998.  In his August 
1998 letter, Dr. Yokiel noted that the veteran was being seen 
in the Pain Center; that he had a history of bilateral foot 
pain; lower extremity pain, including knee pain; chronic low 
back pain; and bilateral pes planus.  He stated that he 
agreed with the evaluation of Dr. John Wood that the 
veteran's bilateral pes planus led to his knee problems and 
low back problems due to gait instability.  He further stated 
that over the years, the problems with the veteran's feet can 
and probably did  cause the problems in his knee and low 
back.  In his November 1998 letter, Dr. Yokiel stated, in 
pertinent part, that he initially saw the veteran in 
September 1997 to evaluate his low back pain; that the 
veteran reported inservice problems with flat feet; that flat 
feet can cause instabilities of gait; and that some of his 
current low back pain and bilateral knee pain could be 
related to his inability to walk normally, although he could 
not estimate the degree to which the initial foot problem 
contributed to the knee and low back problems.  

Private treatment records from Kaiser-Permanente Medical 
Center, dated from August 1997 to October 1998, show 
treatment for various complaints.  Entries dated in July 1998 
show that the veteran was obese, had valgus of the knees, 
bilateral pes planus, tenderness along the anterior and 
medial joint lines, patellofemoral grind, absent J-sign, and 
a popliteal angle of 135 degrees.  The diagnosis was 
patellofemoral syndrome, and the contributing factors 
included pes planus, tight hamstrings, and obesity.  

Reports of VA orthopedic and podiatric examination, conducted 
in December 1998, cited the examiner's review of the claims 
folder, and noted the veteran's history of pes planus since 
the late 1960's, requiring the use of orthotics in his shoes.  
On examination, the veteran could not squat or heel and toe 
walk due to back and leg pain.  Tenderness, soreness, and 
pain on palpation across the lumbar spine was found, and 
lumbar motion was difficult and limited in all planes due to 
pain.  Bilateral pes planus with lost arches was present, and 
the Achilles' tendons and heels were well aligned.  No valgus 
deformity was noted, and no significant pronation of the 
forefeet was identified.  Pain, tenderness, and soreness was 
found over the plantar aspect of both feet.  The examiner 
stated that the veteran certainly had a long history of 
bilateral pes planus; that he had an altered gait associated 
with that bilateral pes planus; that such altered gait could 
certainly cause straining symptoms with regard to both knees 
and his back; and that such had been documented by his 
treating physicians.  As a consequence, he concluded that the 
veteran's bilateral knee strain and the back strain could 
certainly be related to the veteran's chronic gait 
abnormalities.  He further called attention to the veteran's 
exogenous obesity as playing a part in the knee and back 
problems, and offered no etiology for the veteran's 1998 torn 
medial meniscus of the right knee.  The diagnoses included 
bilateral pes planus, chronic lumbosacral pain, and chronic 
bilateral knee pain.

VA outpatient treatment records dated in July 1999, show that 
the veteran was fitted with a TENS unit for his low back 
pain.  

In summary, the additional evidence submitted to reopen the 
veteran's claims for service connection for a bilateral knee 
disability and a low back disability as secondary to service-
connected bilateral pes planus shows that in October 1977, 
Dr. Rizzo stated that the veteran had pes planus with some 
pronation, tight Achilles tendons with limitation of motion 
on dorsiflexion of the foot and ankle to 90 degrees, pain in 
the gastrocnemius muscle group, and a genu valgus deformity 
in both knees, while in December 1977, Dr. Collins diagnosed 
painful legs secondary to pes planus and genu valgum.  VA 
podiatric examination in August 1977 disclosed severe 
bilateral pes planus on weight bearing, with pronation of the 
forefoot, lateral curvature of the heel cord, and limitation 
of foot and ankle motion, bilaterally, and a VA orthopedic 
examination in October 1977, showed that the veteran limped 
when he walked.  Examination revealed a third degree pes 
planus, bilaterally, with tenderness to palpation of the 
feet, painful motion of the feet, ineffective arch supports, 
and calf tenderness due to stretching of the calf muscles, 
bilaterally.

Further, an October1982 letter from Dr. Chapman cited 
findings of bilateral pes planus with pronounced marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
Achilles tendon on manipulation, bilaterally, while VA 
orthopedic examination in November 1982, cited the veteran's 
complaints of worsening foot pain along the heel cords at 
their insertion at the posterior heel, and clinical findings 
of tenderness along the Achilles tendon, bilaterally, a mild 
swaying gait, and severe pes planus.  The veteran then stood 
5' 10" in height, and weighed 190 pounds.  The diagnosis was 
bilateral pes planus, symptomatic, chronic for leg strain.  
In addition, the December 1994 letter from Dr. Levin states, 
in pertinent part, that the veteran has acquired flat feet 
with an obvious pronation deformity; that he has tenderness 
throughout his feet, as well as crepitation of the knees and 
low back pain; and that one could say with medical certainty 
that the veteran's acquired flat feet is the cause of the 
secondary problems, i.e., the pain in his knees and the 
changes in his knees and his lower back.  

To the same point, Dr. Wood stated in August 1998 that the 
veteran experienced patellofemoral pain stemming from 
tightened hamstrings and pes planus, that it was essential 
that he wear arch supports to correct the underlying 
alignment issues which contributed to his patellofemoral pain 
and, in his letters of June and August 1999, stated that he 
had been treating the veteran for some time; that the 
veteran's pes planus and foot pronation were a large 
contributory factor in his patellofemoral pain; that he would 
continue to benefit from foot orthotics as an ancillary aid 
in the treatment of patellofemoral pain; and that the 
alignment of the veteran's feet played a role in the pain 
along the entire kinetic chain, including the knees and the 
lower back.  Dr. Yokiel stated that he agreed with Dr. Wood's 
evaluation that the veteran's bilateral pes planus led to his 
knee problems and low back problems due to gait instability.  

Finally, in December 1998, the VA examiner stated that the 
veteran certainly had a long history of bilateral pes planus; 
that he had an altered gait associated with that bilateral 
pes planus; that such altered gait could certainly cause 
straining symptoms with regard to both knees and his back; 
and that such had been documented by his treating physicians.  
As a consequence, he concluded, the veteran's bilateral knee 
strain and the back strain could certainly be related to the 
veteran's chronic gait abnormalities.  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds 
that the credibility of the medical evidence submitted by and 
on behalf of the veteran must be presumed for purposes of 
determining whether new and material evidence has been 
submitted.  While the RO has indicated that the veteran has 
not submitted evidence which "rebuts" or "undermines" the 
Board decision of July 1977, he is not required to do so.  

The Board finds that the additional evidence submitted 
includes evidence which bears directly and substantially upon 
the specific matters under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of those claims.  38 C.F.R. § 3.156(a) 
(1999).  Accordingly, the claims of entitlement to service 
connection for a bilateral knee disability and for chronic 
back pathology as secondary to service-connected bilateral 
pes planus are reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999),  38 C.F.R. § 3.156(a) (1999).

Whether the Claims for Service Connection for a Bilateral 
Knee Disability and for Chronic Low Back Pathology as 
Secondary to Service-Connected Bilateral Pes Planus are Well 
Grounded

The Board notes that the presumption of the credibility but 
not the full weight of the new evidence is made only for the 
purpose of determining whether the claim is to be reopened.  
Once the evidence is found to be new and material and the 
claim is reopened, the presumption that the evidence is 
credible no longer applies.  In the following adjudication 
[i.e., de novo review], the RO must determine both the 
credibility and weight of the new evidence in the context of 
all the evidence, both old and new.  Justus v. Principi,  3 
Vet. App. 510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 
95 (1993).

Prior to undertaking de novo review, however, the Board must 
make an initial determination as to whether the claims for 
service connection for a bilateral knee disability and for 
chronic back pathology as secondary to service-connected 
bilateral pes planus are well grounded.  A person submitting 
a claim for VA benefits must submit sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [5107(a)]."  Murphy v. Derwinski,  1 Vet. 
App. 78, 81 (1990).  The Federal Circuit has affirmed 
decisions of the United States Court of Appeals for Veterans 
Claims (Court) holding that VA's statutory duty to assist 
attaches only after a claimant submits a well-grounded claim.  
Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997), cert. 
denied sub. nom.  Epps v. West, ____ U.S. ____, 118 S.Ct. 
2348 (1998).  In  Morton v. West, 12 Vet. App. 477, 486 
(1999), the Court held that VA cannot assist a veteran in 
developing a claim which is not well grounded.  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
competent lay or medical evidence; together with (3) evidence 
of a nexus between the inservice injury or disease and the 
current disability in the form of medical evidence.  Caluza 
v. Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 
F.3d 604 (Fed. Cir. 1996).  In this case, the requirement of 
item (1) is satisfied because the record contains competent 
medical evidence of a bilateral knee disability and chronic 
low back pathology in the form of medical diagnoses.  

The requirement of item (2) is satisfied because the service 
medical records demonstrate the presence of bilateral pes 
planus, and service connection is in effect for pronounced 
bilateral pes planus, currently evaluated as 50 percent 
disabling.  Thus, the service incurrence of the disability 
claimed to have caused the veteran's currently manifested 
bilateral knee disabilities and chronic low back pathology 
has been established.  Further, that service-connected 
disability has been clinically manifest since April 1969, a 
period in excess of  30 years, and the medical evidence 
demonstrates both service-incurrence and continuity of 
symptomatic residuals of bilateral pes planus.  In addition, 
the medical evidence shows impairment of gait associated with 
bilateral pes planus since at least October 1977, and there 
is competent medical evidence which specifically attributes 
the veteran's bilateral knee disability and low back 
disability to gait impairment stemming from the 


veteran's service-connected bilateral pes planus .  Based 
upon the foregoing, the Board finds that the requirements of 
item (2) have been met.  

The Board further finds that the requirement of item (3) that 
evidence of a nexus between the inservice injury or disease 
and the current disability in the form of medical evidence 
has been met.  Putting aside for the moment that medical 
evidence that merely states that the veteran's bilateral pes 
planus contributed to, aggravated, or worsened his bilateral 
knee and low back disabilities, Dr. Collins diagnosed painful 
legs secondary to pes planus and genu valgum.  VA orthopedic 
examination in November 1982 cited a mild swaying gait and 
severe pes planus, and diagnosed bilateral pes planus, 
symptomatic, chronic for leg strain.  Dr. Levin stated that 
one could say with medical certainty that the veteran's 
acquired flat feet is the cause of the secondary problems, 
i.e., the pain in his knees and the changes in his knees and 
his lower back, and Dr. Yokiel stated that he agreed with Dr. 
Wood's evaluation that the veteran's bilateral pes planus led 
to his knee problems and low back problems due to gait 
instability (emphasis added).  In addition, a VA examiner 
stated in December 1998 that the veteran certainly had a long 
history of bilateral pes planus; that he had an altered gait 
associated with that bilateral pes planus; that such altered 
gait could certainly cause straining symptoms with regard to 
both knees and his back; and that such had been documented by 
his treating physicians.  As a consequence, he concluded, the 
veteran's bilateral knee strain and the back strain could 
certainly be related to the veteran's chronic gait 
abnormalities.  

Evidentiary assertions on or accompanying the Veteran's 
Application for Compensation or Pension (VA Form 21-526), and 
the supporting evidence must be presumed to be true for 
purposes of determining a well-grounded claim (emphasis 
added).  King v. Brown,  5 Vet. App. 19, 21 (1993);  Murphy 
v. Derwinski,  1 Vet. App. 78, 81 (1990).  Exceptions to that 
rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King, id., at  21 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492 (1992);  
Tirpak v. Derwinski,  2 Vet. App. 492 (1992).  The Board 
finds that the evidence obtained from the private and VA 
physicians must be presumed to 

be true, and that a significant portion of such evidence 
states unequivocally that the veteran's service-connected 
bilateral pes planus caused his bilateral knee disabilities 
and his chronic low back pathology. 

Based upon the foregoing, the Board finds that the veteran's 
claims for service connection for bilateral knee disabilities 
and for chronic low back pathology as secondary to service-
connected bilateral pes planus are well grounded. 

Service Connection for Bilateral Knee Disabilities and for 
Chronic Low Back Pathology as Secondary to Service-Connected 
Bilateral Pes Planus

As indicated, the Board finds that the veteran's claims are 
well-grounded, and further finds that VA's duty to assist the 
veteran, including obtaining his complete service medical 
records, his private and VA medical records, ordering VA 
examinations, and any other development required by the facts 
of the case has been met.  38 U.S.C.A. § 5107(a).

The Board will not repeat the evidence recounted above, but 
notes that both private and VA physicians have expressed 
their opinions that the veteran's service-connected bilateral 
pes planus caused his bilateral knee disabilities, diagnosed 
as chronic bilateral knee strain with a genu valgus deformity 
and osteoarthritis, and his chronic low back pathology, 
diagnosed as mild degenerative disc disease, facet 
degenerative changes with mild bilateral foraminal stenosis 
and a small annular tear at the L5-S1 level, and facet 
degenerative changes at L4-5.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(1999).  In addition, disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  When service connection is 


thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).

The Board notes that the RO appears to have given unwarranted 
weight to the assertion of the VA examiner in March 1977, who 
noted tenderness to percussion over the lumbar spine, pain in 
both knees on motion, and second degree pes planus,  but 
commented that there was no connection between flat feet and 
[the] back and knee conditions.  In addition, the extended 
exploration of other potential causes of the veteran's knee 
and low back disabilities, i.e., obesity, is not part of a 
proper determination as to submission of new and material 
evidence to reopen.  

The Board finds that the medical evidence in this case 
establishes that the veteran's bilateral knee disabilities 
and his chronic low back pathology are each proximately due 
to or the result of his service-connected bilateral pes 
planus, and that service connection on a secondary basis is 
warranted for each of those disabilities.  In reaching its 
determination, the Board has considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence favors the appellant's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

New and material evidence having been submitted, the claims 
for service connection for a bilateral knee disability and 
for chronic back pathology as secondary to service-connected 
bilateral pes planus are reopened.

Service connection for a bilateral knee disability, claimed 
as secondary to service-connected bilateral pes planus, is 
granted.

Service connection for r chronic low back pathology, claimed 
as secondary to service-connected bilateral pes planus, is 
granted.

REMAND

The record show that the veteran has appealed the  30 percent 
evaluation assigned for his service-connected PTSD.  The 
record further shows that the veteran has been assigned 
multiple psychiatric diagnoses by private and VA 
psychiatrists, including PTSD, a conversion disorder, a 
passive-aggressive personality disorder with dependent 
personality, an emotionally unstable personality, a major 
depressive disorder, a histrionic personality disorder with 
antisocial and passive-aggressive traits, a mixed personality 
disorder, cyclothymia, dysthymia secondary to a histrionic 
personality disorder with antisocial and passive-aggressive 
traits, and a narcissistic personality disorder.  The Board 
notes that while service connection is in effect for PTSD, 
his personality disorders are nonservice-connected 
disabilities.  

The Board is precluded from differentiating between the 
symptomatology attributable to a nonservice-connected 
disability and that attributable to a service-connected 
disability in the absence of medical evidence making such 
distinction.  See Mittleider v. West,  11 Vet. App. 181 
(1998)  In this case, neither the private nor the VA 
psychiatric examiners have differentiated between the social 
and occupational impairment stemming from the veteran's 
service-connected PTSD and any other , nonservice-connected 
psychiatric or psychosocial disabilities found present.  

In view of the multiplicity of the veteran's Axis I and II 
psychiatric diagnoses, the Board is of the opinion that 
Remand is in order for purposes of additional psychological 
testing and psychiatric evaluation of the veteran in order to 
differentiate between those psychiatric manifestations which 
are the result of his 
service-connected PTSD, and those which are due to his 
several diagnosed personality disorders.  The additional 
reports of VA psychological testing and psychiatric 
examination ordered herein should differentiate between the 
social and occupational impairment stemming from the 
veteran's service-connected PTSD and any other psychiatric or 
psychosocial disabilities found present, particularly his 
multiple personality disorders.  

The Court has also held that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  The 
Court further held that a remand by the Court or the Board 
imposes upon the Secretary of Veterans' Affairs a concomitant 
duty to ensure compliance with the terms of the remand, 
either personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should schedule a special 
VA psychiatric examination of the 
veteran by a board of two VA 
psychiatric examiners who are 
experienced and qualified to 
diagnose and evaluate PTSD and other 
psychiatric illness, and who have 
never treated the veteran.  A 
complete psychiatric evaluation of 
the veteran should be 
conducted, to include full-battery 
psychological testing, in order to 
determine the correct diagnoses of 
all psychiatric disorders found 
present.  The claims file must be 
made available to and be reviewed by 
the examiners prior to the 
examination.  The psychiatric 
examinations are to be conducted in 
accordance with the fourth edition 
of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  

In addition, the examiners should 
determine the etiology, extent, and 
correct diagnosis of any and all 
psychiatric disabilities found 
present, and reconcile conflicting 
diagnoses.  To the greatest extent 
possible, the psychiatric examiners 
should distinguish between the 
social and industrial impairment 
stemming from the veteran's service-
connected PTSD, as opposed to the 
symptoms of his other, nonservice-
connected psychiatric disabilities, 
including his multiple personality 
disorders.  Statements to the effect 
that such differentiation is 
"difficult" will not suffice.  In 
addition, the examiners should 
provide a multi-axis diagnoses, to 
include an assessment of the impact 
of his PTSD upon his employability, 
and a current and last-year Global 
Assessment of Functioning (GAF) 
score.  Any and all opinions 
expressed should be accompanied by a 
complete rationale.   

2.  Following completion of the 
foregoing, the RO must review the 
claims folders and ensure 
that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, or if 
any requested opinions are not 
provided, or if the report of VA 
psychiatric examinations do not 
affirmatively reflect that the 
examiners have 
reviewed the veteran's claims files, 
such examination report is 
inadequate and appropriate 
corrective action should be 
implemented prior to returning the 
case to the Board.  Should the 
psychiatric examiners assert that he 
or she can make no distinction 
between the impairment stemming from 
the veteran's service-connected PTSD 
and his several other diagnosed 
psychiatric disabilities, additional 
psychiatric evaluations from other 
sources should be obtained.  

3.  Thereafter, the RO should 
undertake any other indicated 
development and readjudicate the 
issue of entitlement to a rating in 
excess of 30 percent for PTSD, in 
light of the additional evidence 
obtained, as well as with respect to 
any other issues raised by the 
veteran.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Quarles v. Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of these claims.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

